NEWS FROM: Exhibit 99.1 GRIFFIN LAND & NURSERIES, INC. CONTACT: Anthony Galici Chief Financial Officer (860) 653-4541 GRIFFIN ANNOUNCES SIGNING OF FLORIDA FARM LEASE NEW YORK, NEW YORK (August 3, 2009) Griffin Land & Nurseries, Inc. (Nasdaq: GRIF) (“Griffin”) announced that its landscape nursery business, Imperial Nurseries, Inc. (“Imperial”), has entered into an agreement for the lease of, and grant of an option to purchase, Imperial’s Quincy, Florida production nursery to Tri-B Nursery, Inc. (“Tri-B Nursery”), a member of the Berry family of nurseries.A preliminary agreement for this transaction was announced several weeks ago.The agreement with Tri-B Nursery provides for a six-year lease of the Florida facility and grants Tri-B Nursery an option to purchase the facility at any time during the lease period at a price that has been agreed upon. Imperial had previously announced the closing of its Florida production facility.Imperial’s nursery operations in Granby, Connecticut are not affected by this transaction and Imperial expects to continue to operate its Connecticut farm. In addition to its landscape nursery business, Griffin operates a real estate business, Griffin Land.Griffin also has investments in Centaur Media plc, a public company based in the United Kingdom and listed on the London Stock Exchange, and Shemin Nurseries Holdings Corp., a private company that operates a landscape nursery distribution business through its subsidiary, Shemin Nurseries, Inc. Forward-Looking Statements: This Press Release includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Although Griffin believes that its plans, intentions and expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such plans, intentions or expectations will be achieved, particularly with respect to the factors described in Griffin’s Securities and Exchange Commission filings, including the “Business,” “Risk Factors” and “Forward-Looking Information” sections in Griffin’s Annual Report on Form 10-K for the fiscal year ended November 29, 2008. The projected information disclosed herein is based on assumptions and estimates that, while considered reasonable by Griffin as of the date hereof, are inherently subject to significant business, economic, competitive and regulatory uncertainties and contingencies, many of which are beyond the control of Griffin.
